Case 3:19-cv-00637-MAS-LHG Document 60-1 Filed 09/09/21 Page 1 of 3 PageID: 814




 STARK & STARK
 A Professional Corporation
 By: Craig S. Hilliard, Esq.
 Attorney ID #046541988
 993 Lenox Drive
 Lawrenceville, NJ 08648-2389
 609-895-7346
 Attorneys for Defendants, Bail Integrity Solutions, Inc. and Thomas Brian Shirah

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 MICROBILT CORPORATION,
                                                                    CIVIL ACTION NO.
                          Plaintiff,                            3:19-CV-00637 (MAS)(LHG)

 v.

 BAIL INTEGRITY SOLUTIONS, INC. and
 THOMAS BRIAN SHIRAH in his individual
 capacity; ABC COMPANIES (1-10), JOHN
 and JANE DOES (1-10),

                          Defendants.




                          DECLARATION OF CRAIG S. HILLIARD
                   IN SUPPORT OF MOTION TO BE RELIEVED AS COUNSEL



          I, Craig S. Hilliard, do hereby declare as follows:

          1.       I am a shareholder of the law firm Stark & Stark, P.C. (“Stark”), counsel to

 defendants in this action. I make this Declaration in support of Stark’s motion to be relieved as

 counsel under Local Civil Rule 102.1.

          2.       I was retained by Defendants, Bail Integrity Solutions, Inc. and Thomas Brian

 Shirah (“Bail Integrity”) on March 15, 2019 to defend this lawsuit under a written engagement



 4812-8988-2105, v. 1
Case 3:19-cv-00637-MAS-LHG Document 60-1 Filed 09/09/21 Page 2 of 3 PageID: 815




 agreement. The terms of that engagement agreement required Bail Integrity to compensate my

 services on an hourly basis and to reimburse for expenses incurred.

            3.     On December 9, 2019, I filed an Answer to the Complaint on behalf of both

 clients.

            4.     For a number of months at the outset of my service to Bail Integrity, I found them

 to be responsive, communicative, and cooperative with my efforts to represent their interests in

 this matter with communication through email and telephone.

            5.     During this same period, Bail Integrity was relatively prompt and current with

 regard to payment of invoices for services rendered.

            6.     On Dec. 14, 2020, I filed a Motion for Partial Summary Judgment, seeking to

 dismiss certain of the remaining claims against Bail Integrity.

            7.     Several months before I filed that motion, Bail Integrity stopped paying Stark’s

 invoices. I communicated with Bail Integrity concerning the issue of payment, and I received

 assurances at that time that the clients would commence some payments against the outstanding

 receivable. Because of these assurances, I did not seek to be relieved as counsel at the time, and

 instead moved forward to complete fact discovery and file the partial summary judgment motion.

            8.      In late February and early March 2021, Bail Integrity finally agreed to begin

 making payments against the outstanding balance on its client account starting March 15, 2021.

 However, no payment has been received.

            9.     On March 31, 2021, I sent Bail Integrity an email to inquire about the status of the

 payment to which Bail Integrity responded that payment was sent to Stark.               However, no

 payment was ever received.




                                                    2
 4812-8988-2105, v. 1
Case 3:19-cv-00637-MAS-LHG Document 60-1 Filed 09/09/21 Page 3 of 3 PageID: 816




          10.      On April 5, 2021, Bail Integrity sent an email stating the previous check would be

 stopped and a new check would be sent. I still have not received that payment.

          11.      Since April 5, 2021, I have not had any communication from Bail Integrity,

 despite multiple attempts to communicate with our clients. I have sent e-mails and text messages

 to the clients, and placed phone calls, not only concerning the unpaid bills, but also concerning

 substantive matters such as the Court’s decision in August 2021 on the motion for partial

 summary judgment. None of those messages has been returned. My assistant has also sent many

 e-mails seeking payment on outstanding invoices for deposition transcripts, and every one of

 those e-mails over the last 9 months has been ignored.

          12.      The absence of any communication with my clients has now, in my judgment,

 made it impossible for me to continue to represent their interests in this matter.

          13.      I have advised Bail Integrity of my inability to continue to represent their interests

 under these circumstances, and, prior to filing this motion, sent multiple emails and text

 messages to Bail Integrity of my intention to seek to be relieved as counsel. There has been no

 response from Bail Integrity.

          14.      No trial date has been set in this matter.

          I declare under penalty of perjury, under the laws of the United States of America, that

 the foregoing statements are true and correct.




                                                                s/ Craig S. Hilliard
                                                                CRAIG S. HILLIARD, ESQ.

 Dated: September 9, 2021




                                                      3
 4812-8988-2105, v. 1
